Sutton, J.
This was a proceeding-to foreclose a bill of sale executed by the defendant to the plaintiff bank to secure advances made by it to him to make his crops. The defendant filed an affidavit of illegality in which he set up that he had paid the note that evidenced the indebtedness to the bank secured by the bill of sale. On the trial of the issue thus made the evidence was directly in conflict as to the contentions made by the defendant in his affidavit of illegality. The court correctly charged the jury, and a verdict was returned for the plaintiff. In these circumstances, no error of law appearing, this court will not reverse the judgment of the court 'below overruling the defendant’s motion for new trial. Judgment affirmed.

Jenkins, P. J., and Stephens, J., concur.